Case 6:19-cv-00388-JDK-KNM Document 62 Filed 04/22/21 Page 1 of 3 PageID #: 969




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
DENNIS ROCKWELL,                            §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:19-cv-388-JDK-KNM
                                            §
UNKNOWN WARDEN, et al.,                     §
                                            §
     Defendants.                            §
                                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Dennis Rockwell, proceeding pro se, brings this civil rights lawsuit

 under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell pursuant to 28 U.S.C. § 636.

       Plaintiff complains of deliberate indifference to his serious medical needs and

 tampering with his legal mail. In response to Plaintiff’s complaints, Judge Mitchell

 ordered prison officials to furnish a Martinez Report to assist the court in determining

 whether Plaintiff’s claims have merit. Norton v. Dimazana, 122 F.3d 286, 292–93

 (5th Cir. 1997). The Martinez Report included documents showing that Plaintiff had

 received a substantial amount of medical treatment and indicated that a mental

 health counselor and a nurse practitioner determined on separate occasions that

 Plaintiff was malingering or faking his symptoms. See Docket No. 59 at 3–6. On

 March 30, 2021, Judge Mitchell issued a Report and Recommendation recommending

 that the Court dismiss this case with prejudice for purposes of proceeding in forma



                                            1
Case 6:19-cv-00388-JDK-KNM Document 62 Filed 04/22/21 Page 2 of 3 PageID #: 970




 pauperis as frivolous and for failure to state a claim upon which relief may be granted.

 Docket No. 59. Plaintiff filed objections. Docket No. 61.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       In his objections, Plaintiff states that he tried to file Step Two grievances, but

 never received a response. Docket No. 61 at 1. Plaintiff contends that he was never

 evaluated or treated for his medical conditions at the Bradshaw Unit. Id. He further

 argues that he could not specifically name individuals in the mailrooms because “they

 turned their badges around backwards or had none on at all.” Id. at 1–2. Finally,

 Plaintiff asserts that he has witness statements signed by 35 other inmates regarding

 the denial of medical care, however, he fails to suggest that these other inmates had

 personal knowledge of the medical treatment provided to Plaintiff. Id. at 1.

       Plaintiff’s medical records show that he was seen and evaluated by medical

 personnel at the Bradshaw Unit on multiple occasions. See, e.g., Docket No. 43-1

 at 43,81, 83, 93, 94, 152, 158. His dissatisfaction with the care he received is not

 tantamount to deliberate indifference. Petzold v. Rostollan, 946 F.3d 242, 249 (5th

 Cir. 2019); see also Domino v. TDCJ-ID, 239 F.3d 752, 756 (5th Cir. 2001). Further,




                                            2
Case 6:19-cv-00388-JDK-KNM Document 62 Filed 04/22/21 Page 3 of 3 PageID #: 971




 Plaintiff’s objections fail to address the Report’s determination that he did not state

 a claim concerning his legal mail because he did not allege any harm. Walker v.

 Navarro Cnty. Jail, 4 F.3d 410, 413 (5th Cir. 1993). Accordingly, Plaintiff’s objections

 are without merit.

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct. Accordingly, the Court hereby ADOPTS the Report of

 the Magistrate Judge (Docket No. 59) as the opinion of the District Court. Plaintiff’s

 claims are DISMISSED WITH PREJUDICE for purposes of proceeding in forma

 pauperis as frivolous and for failure to state a claim upon which relief may be granted.

         So ORDERED and SIGNED this 22nd day of April, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            3
